Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the 35 USC 112(a) rejection, Applicant argues that Fig. 7 and its corresponding disclosure sufficiently describe the algorithm used to predict patient age from an ECG reading. In particular, Applicant argues the process involves :
“(1) a multiplication stage S61 whereby each calculated ECG feature FPED is multiplied by a classification weight CW to yield a weighted classification contribution WCPED; (2) a summer stage 62 whereby each weighted classification contribution WCPED is added to yield a patient classification X; and (3) a normalized output stage 63 whereby patient classification X is converted to a normalized classification Y indicative of an adult patient classification if YADU < 0.5 (e.g., age >16 years) or a pediatric patient classification if YPED > 0.5 (e.g., age < 16 years). See, U.S. Application Serial No. 15/039,975 at page 5, lines 28-32.”

Applicant then states the weighting factors are determined by the linear regression, explaining:
“The classification weight of each ECG feature of the multiplication stage is derived from the regression training of a logistic regression classifier via the ECG features calculated from the ECG training set. Of importance to note is there does not exist an unequivocal set of regression coefficients for a logistic 
both the first ECG training set and the second ECG training set may be suitable for regression analysis of ECG features, the training of a logistic regression classifier via the different ECG training sets will result in different regression coefficients.”

Regarding the features Applicant relied on to accurately provide accurate Age discrimination of ECG readings, Applicant states on page 8 under the Remarks:
“A second task is to analyze the ECG training set for calculating basic ECG features, such as, for example, heart rate and QRS duration and for calculating ECG features particularly related to pediatric patients, such as, for example, leads with biphasic QRS, average QRS peak- to-trough voltage and a ratio of T-wave amplitude to R-wave amplitude. See, U.S. Application Serial No. 15/039,975 at page 5, lines 28-32.”

Therefore, it appears from Applicant’s arguments that the weighting coefficients are highly dependent on the training data set one uses and that only certain features are pertinent and/or capable of indicating the differences between an adult and a 
However, this argument raises further questions on the scope of the claims as currently presented. The breadth of Claim 1 states calculating “at least two electrocardiogram features from an electrocardiogram measurement…” which encompasses any possible ECG features one can obtain from an ECG. The claims then state “wherein the patient monitoring device is further configured to classify the patient as an adult patient of a pediatric patient based on a regression analysis of a summation of a calculated at least two electrocardiogram features.” As noted in Applicant’s response, a regression analysis on ECG features indicative of a pediatric patient must first be accomplished in order to establish the weighted values CW. As also noted by Applicant, “there does not exist an unequivocal set of regression coefficients for a logistic regression classifier that consistently accurately classifies an ECG as an adult patient or a pediatric patient, because the actual regression coefficients generated during a regression training of a logistic regression classifier are highly dependent upon the ECG features calculated from a particular ECG training set (emphasis added). Thus, it would be reasonable to conclude that the only features that would be beneficial in establishing weighting factors useful in distinguishing adult patients from pediatric 
In conclusion, it would therefore appear that the entire scope of the claim is not presently enabled in that Applicant has not provided any indication that all possible ECG features can be used to predict age and instead, features such as those set forth on page 5, lines 28-32 of the specification would be able to distinguish adult versus pediatric patient age. The Examiner suggests limiting the ECG features to those found by Applicant to be predictive of patient age.
With respect to the applied art of Wiggins and Lain, Applicant argues, in essence, that Lain is drawn to predicting an integrated Pulmonary Index value and not a classification of a patient as an adult patient or pediatric patient. However, the Examiner notes Lain was not relied upon for predicting patient age using a learning/predictive algorithm. Wiggins discloses this in full. Instead, the Examiner notes that Wiggins relies 
Ultimately, Applicant is claiming using supervised machine learning to establish a relationship between input data and an output classification in order to provide a prediction when new data is fed to the algorithm. Bayesian networks and linear regression are known sub-fields of supervised machine learning (for additional background in machine-learning, see Hu et al. “Intelligent Sensor Networks”, p. 5-7, section 1.1, Fig. 1.3, 1.4). Applicant’s contribution to the field would therefore be the recognition that ECG features can be used to predict patient age. Wiggins discloses this in the broad terms in the current claims. It does not appear Applicant has created any new regression model or algorithm and is instead relying on known regression techniques to best fit the data Applicant is providing. The selection of a learning algorithm does not appear to be a contribution Applicant has made to the art and 
Therefore, the distinction between linear regression and Bayesian analysis appears to be an obvious one as previously argue din the Non-Final Rejection and does not patentably distinguish the claimed invention from the combination of Wiggins and Lain.
The remainder of Applicant’s arguments appear to repeat those made with respect to Wiggins and Lain. The Examiner notes the rejections still stand for the reasons set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419.  The examiner can normally be reached on Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ALLEN PORTER/Primary Examiner, Art Unit 3792